DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Response to Amendment
The Amendment files 03/07/2022 has been entered. Claims 1-30 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every claim objection, 35 USC 112 rejection, and 35 USC 101 rejection previously set forth in the Final Office Action mailed 12/09/2021.

Claim Objections
As noted above the Claim objections previously set forth have been overcome by amendment. 


Claim Rejections - 35 USC § 112
As noted above, the 35 USC 112 rejection previously set forth has been overcome by amendment to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first drawdown pressure" in line 3. There is insufficient antecedent basis for this limitation in the claim. This problem with antecedent basis appears to have arisen due to a change in the dependency of the claims. This rejection can be overcome by either changing the dependency of the claims, or correcting the limitation to show “a first drawdown pressure”.
Claim 18 recites the limitation "the plurality of drawdown pressures" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. This problem with antecedent basis appears to have arisen due to a change in the dependency of the claims. This rejection can be overcome by either changing the dependency of the claims, or correcting the limitation to show “a plurality of drawdown pressures”. 

The above rejections of claim 18 could be overcome by amending the dependency of claim 18 to depend from claim 16 and recite language substantially similar to claims 6, 12, 14, and 30.

Claim Rejections - 35 USC § 101
As noted above, the 35 USC 101 rejection previously set forth has been overcome by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyvazzadeh et al. (U.S. Publication No. 2007/0203681 A1) in view of O’Meara et al. (U.S. Patent No. 4893504 A), Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.), and Saleri et al. (U.S. Publication No. 2011/0168391 A1).

Regarding Claim 1. (Currently Amended) Eyvazzadeh teaches:
A method comprising: 
drilling a section of a wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped (See para[0003]: During the drilling, borehole samples from the formation are collected by a process called core sampling.), the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase (See para[0063]: water in a reservoir and conversely the volume of hydrocarbons.);
obtaining a suite of logs of rock in the section of the wellbore using a logging equipment (See Fig. 1 and para[0003]: lowering instruments into a well.), wherein the suit of logs (See Fig. 2, Fig. 3, and para[0003]: resistivity and density.); 
determining water saturation from the resistivity log and the density log of the suite of logs of the rock (See para[0004]: The results of these measurements are then numerically processed using empirical relationships in order to calculate water saturation.); 
Eyvazzadeh is silent as to the language of:
defining an oil-water rock system without a gaseous phase;
determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil; and 
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock; and
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock.
Nevertheless, O’Meara teaches:
defining an oil-water rock system without a gaseous phase (See Col. 2, lines 55-65; Col. 3, lines 25-27; and Col. 9, lines 60-66: A two-phase system. Subscript 2 refers to the non-wetting phase and subscript 1 to the wetting phase. Oil and water.); and
determining a relative permeability ratio of the rock in the section (See Col. 3, lines 60-67 and Col. 5, lines 3-15: Knowledge of f allows calculation of only the ratios of the mobilities, or relative permeabilities.), the relative permeability ratio being a ratio of the relative permeability (See Col. 9, lines 60-66: relative permeabilities of the oil and water.) without separately determining a relative permeability ratio of water and a relative permeability ratio of oil (See Col. 2, lines 55-60; Col. 4, lines 57-66 and Col. 7, lines 59-63: Methods and apparatus are provided for determining selected petrophysical properties of a material, such as capillary pressure curves and/or relative permeability, from information obtained by imaging the material. Therefore, by applying Equation (5) for a preselected saturation at two different points in the core, f and g may be calculated for this saturation. For two-phase flow it is possible to cover the whole saturation range in a single experiment.) (Examiner note: when determining f, O’Meara does not require the separate calculation of a relative permeability ratio of water and a relative permeability ratio of oil.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by defining an oil-water rock system without a gaseous phase; and determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil such as that of O’Meara. Eyvazzadeh and O’Meara are analogous to the instant application, because all of the references are directed to the same field of endeavor. O’Meara teaches, “During this stage the measurement is most sensitive to the relative permeabilities of the oil and water.” (See Col. 9, lines 52-66). One of ordinary skill would have been motivated to modify Eyvazzadeh, because during water saturation experiments measurements are most sensitive to the relative permeabilities of oil and water, as recognized by O’Meara.

determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock; and
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock.
Nevertheless, Sheng teaches:
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock (See Section 4.2, Pg. 79-81; and Section 4.5, Pg. 90-91. Equation (4.2):  λrj = Krj/μj. Equation (4.4): Mr = λu/λd. Oil flow rate, q0. 
Equation (4.12): 
    PNG
    media_image1.png
    103
    371
    media_image1.png
    Greyscale

Equation (4.13):
    PNG
    media_image2.png
    178
    783
    media_image2.png
    Greyscale

Equation (4.14): 
    PNG
    media_image3.png
    113
    377
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh to determine, using the relative permeability ratio, a flow rate of the oil phase through the rock such as that of Sheng. Eyvazzadeh and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Sheng teaches, in equation (4.14) that Mroc is 0, using the relative permeability ratio. One of ordinary skill would have been motivated to modify Eyvazzadeh, because substituting a known equation into another known equation would have resulted in the predictable result of determining the oil flow rate.
Sheng is silent as to the language of:
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock.
Nevertheless, Saleri teaches: 
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock (See para[0325] and para[0643]: building a replica of the petroleum reservoir that defines location of petroleum in the reservoir, including at least one of connectivity or disconnectivity of oil within the reservoir, potential flow paths of the petroleum as a result of extracting oil from the reservoir as a result of natural flow rates and/or fluid pressures in the reservoir and/or injection of ancillary fluids in the reservoir; and 4) designing a plan of action that includes production architecture.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock such as that of Saleri. Eyvazzadeh and Saleri are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saleri teaches, “designing and implementing a plan (See Abstract). One of ordinary skill would have been motivated to modify Eyvazzadeh, because drilling and producing a wellbore based on flow rate would help to increase production and recovery of petroleum from a reservoir, as recognized by Saleri.

Regarding Claim 7. (Currently Amended) Eyvazzadeh teaches:
A computer-implemented method (See Fig. 1 and para[0047]: Processor 12.) comprising: 
obtaining a suite of logs of rock in a section of a wellbore using a logging equipment (See Fig. 1 and para[0003]: lowering instruments into a well.), wherein the suite of logs comprises a resistivity log and a density log of the rock (See Fig. 2, Fig. 3, and para[0003]: resistivity and density.);
receiving, by a computing environment comprising one or more computers (See Fig. 1 and para[0047]: Processor 12.), the suite of logs of the rock in the section of the wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped (See para[0003]: During the drilling, borehole samples from the formation are collected by a process called core sampling.), the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase (See para[0063]: water in a reservoir and conversely the volume of hydrocarbons.); 
Eyvazzadeh is silent as to the language of:
defining an oil-water rock system without gaseous phase;

determine, by the computing environment comprising one or more computers and using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore; and
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock in the section of the wellbore.
Nevertheless, O’Meara teaches:
defining an oil-water rock system without gaseous phase (See Col. 2, lines 55-65; Col. 3, lines 25-27; and Col. 9, lines 60-66: A two-phase system. Subscript 2 refers to the non-wetting phase and subscript 1 to the wetting phase. Oil and water.); and 
determining, by the computing environment comprising one or more computers, a relative permeability ratio of the rock in the section (See Col. 3, lines 60-67 and Col. 5, lines 3-15: Knowledge of f allows calculation of only the ratios of the mobilities, or relative permeabilities.), the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil (See Col. 9, lines 60-66: relative permeabilities of the oil and water.) without separately determining a relative permeability ratio foe water and a relative permeability ratio of oil (See Col. 2, lines 55-60; Col. 4, lines 57-66 and Col. 7, lines 59-63: Methods and apparatus are provided for determining selected petrophysical properties of a material, such as capillary pressure curves and/or relative permeability, from information obtained by imaging the material. Therefore, by applying Equation (5) for a preselected saturation at two different points in the core, f and g may be calculated for this saturation. For two-phase flow it is possible to cover the whole saturation range in a single experiment.) (Examiner note: when determining f, O’Meara does not require the separate calculation of a relative permeability ratio of water and a relative permeability ratio of oil.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by defining an oil-water rock system without gaseous phase; and determining, by the computing environment comprising one or more computers, a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio foe water and a relative permeability ratio of oil such as that of O’Meara. Eyvazzadeh and O’Meara are analogous to the instant application, because all of the references are directed to the same field of endeavor. O’Meara teaches, “During this stage the measurement is most sensitive to the relative permeabilities of the oil and water.” (See Col. 9, lines 52-66). One of ordinary skill would have been motivated to modify Eyvazzadeh, because during water saturation experiments measurements are most sensitive to the relative permeabilities of oil and water, as recognized by O’Meara.
O’Meara is silent as to the language of:
determine, by the computing environment comprising one or more computers and using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore; and

Nevertheless, Sheng teaches:
determine, by the computing environment comprising one or more computers and using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore (See Section 4.2, Pg. 79-81; and Section 4.5, Pg. 90-91. Equation (4.2):  λrj = Krj/μj. Equation (4.4): Mr = λu/λd. Oil flow rate, q0. 
Equation (4.12): 
    PNG
    media_image1.png
    103
    371
    media_image1.png
    Greyscale

Equation (4.13):
    PNG
    media_image2.png
    178
    783
    media_image2.png
    Greyscale

Equation (4.14): 
    PNG
    media_image3.png
    113
    377
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh to determine, using the relative permeability ratio, a flow rate of the oil phase through the rock such as that of Sheng. Eyvazzadeh and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Sheng teaches, in equation (4.14) that Mroc is equal to the relative permeability ratio multiplied by a ratio of the viscosities, multiplied by the normalized movable oil cross-section area. A person of ordinary skill in the art could have 0, using the relative permeability ratio. One of ordinary skill would have been motivated to modify Eyvazzadeh, because substituting a known equation into another known equation would have resulted in the predictable result of determining the oil flow rate.
Sheng is silent as to the language of:
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock in the section of the wellbore.
Nevertheless, Saleri teaches:
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock in the section of the wellbore (See para[0325] and para[0643]: building a replica of the petroleum reservoir that defines location of petroleum in the reservoir, including at least one of connectivity or disconnectivity of oil within the reservoir, potential flow paths of the petroleum as a result of extracting oil from the reservoir as a result of natural flow rates and/or fluid pressures in the reservoir and/or injection of ancillary fluids in the reservoir; and 4) designing a plan of action that includes production architecture.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock such as that of Saleri. Eyvazzadeh and Saleri are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saleri teaches, “designing and implementing a plan of action to increase production and recovery of petroleum from the reservoir.” (See Abstract). 

Regarding Claim 13. (Currently Amended) Eyvazzadeh teaches:
A computer-readable medium storing instructions executable by one or more processors to perform operations (See Fig. 1 and para[0047]: Processor 12.) comprising:
obtaining a suite of logs of rock in a section of a wellbore using a logging equipment (See Fig. 1 and para[0003]: lowering instruments into a well.), wherein the suite of logs comprises a resistivity log and a density log of the rock (See Fig. 2, Fig. 3, and para[0003]: resistivity and density.);
receiving the suite of logs of the rock in the section of the wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped (See para[0003]: During the drilling, borehole samples from the formation are collected by a process called core sampling.), the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase (See para[0063]: water in a reservoir and conversely the volume of hydrocarbons.).
Eyvazzadeh is silent as to the language of:
defining an oil-water rock system without gaseous phase;
determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil; 

drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock in the section of the wellbore.
Nevertheless, O’Meara teaches:
defining an oil-water rock system without a gaseous phase (See Col. 2, lines 55-65; Col. 3, lines 25-27; and Col. 9, lines 60-66: A two-phase system. Subscript 2 refers to the non-wetting phase and subscript 1 to the wetting phase. Oil and water.);
determining a relative permeability ratio of the rock in the section (See Col. 3, lines 60-67 and Col. 5, lines 3-15: Knowledge of f allows calculation of only the ratios of the mobilities, or relative permeabilities.), the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil (See Col. 9, lines 60-66: relative permeabilities of the oil and water.) without separately determining a relative permeability ratio of water and a relative permeability ratio of oil (See Col. 2, lines 55-60; Col. 4, lines 57-66 and Col. 7, lines 59-63: Methods and apparatus are provided for determining selected petrophysical properties of a material, such as capillary pressure curves and/or relative permeability, from information obtained by imaging the material. Therefore, by applying Equation (5) for a preselected saturation at two different points in the core, f and g may be calculated for this saturation. For two-phase flow it is possible to cover the whole saturation range in a single experiment.) (Examiner note: when determining f, O’Meara does not require the separate calculation of a relative permeability ratio of water and a relative permeability ratio of oil.).
(See Col. 9, lines 52-66). One of ordinary skill would have been motivated to modify Eyvazzadeh, because during water saturation experiments measurements are most sensitive to the relative permeabilities of oil and water, as recognized by O’Meara.
  	O’Meara is silent as to the language of:
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock; and
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock.
Nevertheless, Sheng teaches:
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock (See Section 4.2, Pg. 79-81; and Section 4.5, Pg. 90-91. Equation (4.2):  λrj = Krj/μj. Equation (4.4): Mr = λu/λd. Oil flow rate, q0. 
Equation (4.12): 
    PNG
    media_image1.png
    103
    371
    media_image1.png
    Greyscale

Equation (4.13):
    PNG
    media_image2.png
    178
    783
    media_image2.png
    Greyscale

Equation (4.14): 
    PNG
    media_image3.png
    113
    377
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh to determine, using the relative permeability ratio, a flow rate of the oil phase through the rock such as that of Sheng. Eyvazzadeh and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Sheng teaches, in equation (4.14) that Mroc is equal to the relative permeability ratio multiplied by a ratio of the viscosities, multiplied by the normalized movable oil cross-section area. A person of ordinary skill in the art could have substituted equation (4.13) into equation (4.12) and determined the oil flow rate, q0, using the relative permeability ratio. One of ordinary skill would have been motivated to modify Eyvazzadeh, because substituting a known equation into another known equation would have resulted in the predictable result of determining the oil flow rate.
Sheng is silent as to the language of:
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock.
Nevertheless, Saleri teaches: 
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock (See para[0325] and para[0643]: building a replica of the petroleum reservoir that defines location of petroleum in the reservoir, including at least one of connectivity or disconnectivity of oil within the reservoir, potential flow paths of the petroleum as a result of extracting oil from the reservoir as a result of natural flow rates and/or fluid pressures in the reservoir and/or injection of ancillary fluids in the reservoir; and 4) designing a plan of action that includes production architecture.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock such as that of Saleri. Eyvazzadeh and Saleri are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saleri teaches, “designing and implementing a plan of action to increase production and recovery of petroleum from the reservoir.” (See Abstract). One of ordinary skill would have been motivated to modify Eyvazzadeh, because drilling and producing a wellbore based on flow rate would help to increase production and recovery of petroleum from a reservoir, as recognized by Saleri.

Regarding Claim 19. (Currently Amended) Eyvazzadeh teaches:
A system comprising: 
a computing environment comprising one or more computers (See Fig. 1 and para[0047]: Processor 12.); and 
a computer-readable medium storing instructions executable by the computing environment to perform operations (See Fig. 1 and para[0047]: Processor 12.) comprising: 
(See Fig. 1 and para[0003]: lowering instruments into a well.), wherein the suite of logs comprises a resistivity log and a density log of the rock (See Fig. 2, Fig. 3, and para[0003]: resistivity and density.); and
receiving the suite of logs of the rock in the section of the wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped (See para[0003]: During the drilling, borehole samples from the formation are collected by a process called core sampling.), the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase See para[0063]: water in a reservoir and conversely the volume of hydrocarbons.).
Eyvazzadeh is silent as to the language of:
defining an oil-water rock system without gaseous phase;
determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil;
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore; and
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock in the section of the wellbore.
Nevertheless, O’Meara teaches:
(See Col. 2, lines 55-65; Col. 3, lines 25-27; and Col. 9, lines 60-66: A two-phase system. Subscript 2 refers to the non-wetting phase and subscript 1 to the wetting phase. Oil and water.);
determining a relative permeability ratio of the rock in the section (See Col. 3, lines 60-67 and Col. 5, lines 3-15: Knowledge of f allows calculation of only the ratios of the mobilities, or relative permeabilities.), the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil (See Col. 9, lines 60-66: relative permeabilities of the oil and water.) without separately determining a relative permeability ratio of water and a relative permeability ratio of oil (See Col. 2, lines 55-60; Col. 4, lines 57-66 and Col. 7, lines 59-63: Methods and apparatus are provided for determining selected petrophysical properties of a material, such as capillary pressure curves and/or relative permeability, from information obtained by imaging the material. Therefore, by applying Equation (5) for a preselected saturation at two different points in the core, f and g may be calculated for this saturation. For two-phase flow it is possible to cover the whole saturation range in a single experiment.) (Examiner note: when determining f, O’Meara does not require the separate calculation of a relative permeability ratio of water and a relative permeability ratio of oil.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil such as that of O’Meara. Eyvazzadeh and O’Meara are analogous to the instant application, because all of the references are directed to the same (See Col. 9, lines 52-66). One of ordinary skill would have been motivated to modify Eyvazzadeh, because during water saturation experiments measurements are most sensitive to the relative permeabilities of oil and water, as recognized by O’Meara.
  	O’Meara is silent as to the language of:
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock; and
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock.
Nevertheless, Sheng teaches:
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock (See Section 4.2, Pg. 79-81; and Section 4.5, Pg. 90-91. Equation (4.2):  λrj = Krj/μj. Equation (4.4): Mr = λu/λd. Oil flow rate, q0. 
Equation (4.12): 
    PNG
    media_image1.png
    103
    371
    media_image1.png
    Greyscale

Equation (4.13):
    PNG
    media_image2.png
    178
    783
    media_image2.png
    Greyscale

Equation (4.14): 
    PNG
    media_image3.png
    113
    377
    media_image3.png
    Greyscale
).
roc is equal to the relative permeability ratio multiplied by a ratio of the viscosities, multiplied by the normalized movable oil cross-section area. A person of ordinary skill in the art could have substituted equation (4.13) into equation (4.12) and determined the oil flow rate, q0, using the relative permeability ratio. One of ordinary skill would have been motivated to modify Eyvazzadeh, because substituting a known equation into another known equation would have resulted in the predictable result of determining the oil flow rate.
Sheng is silent as to the language of:
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock.
Nevertheless, Saleri teaches: 
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock (See para[0325] and para[0643]: building a replica of the petroleum reservoir that defines location of petroleum in the reservoir, including at least one of connectivity or disconnectivity of oil within the reservoir, potential flow paths of the petroleum as a result of extracting oil from the reservoir as a result of natural flow rates and/or fluid pressures in the reservoir and/or injection of ancillary fluids in the reservoir; and 4) designing a plan of action that includes production architecture.).
(See Abstract). One of ordinary skill would have been motivated to modify Eyvazzadeh, because drilling and producing a wellbore based on flow rate would help to increase production and recovery of petroleum from a reservoir, as recognized by Saleri.

Regarding Claim 25. (Currently Amended) Eyvazzadeh teaches:
A wellbore system comprising: 
a drilling system configured to drill a section of a wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped (See para[0003]: During the drilling, borehole samples from the formation are collected by a process called core sampling.), the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase (See para[0063]: water in a reservoir and conversely the volume of hydrocarbons.); and 
a wellbore computer system connected to the drilling system, the wellbore computer system comprising: a computing environment comprising one or more computers (See Fig. 1, para[0047] and para[0093]: Processor 12.); and 
a computer-readable medium storing instructions executable by the computing environment to perform operations (See Fig. 1 and para[0047]: Processor 12.)comprising: 
(See Fig. 1 and para[0003]: lowering instruments into a well.); and
determining water saturation from the suite of logs (See para[0004]: The results of these measurements are then numerically processed using empirical relationships in order to calculate water saturation.).
Eyvazzadeh is silent as to the language of:
defining an oil-water rock system without gaseous phase;
determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil;
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore; and 
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock in the section of the wellbore.
Nevertheless, O’Meara teaches:
defining an oil-water rock system without a gaseous phase (See Col. 2, lines 55-65; Col. 3, lines 25-27; and Col. 9, lines 60-66: A two-phase system. Subscript 2 refers to the non-wetting phase and subscript 1 to the wetting phase. Oil and water.);
determining a relative permeability ratio of the rock in the section (See Col. 3, lines 60-67 and Col. 5, lines 3-15: Knowledge of f allows calculation of only the ratios of the mobilities, or relative permeabilities.), the relative permeability ratio being a ratio of the relative permeability (See Col. 9, lines 60-66: relative permeabilities of the oil and water.) without separately determining a relative permeability ratio of water and a relative permeability ratio of oil (See Col. 2, lines 55-60; Col. 4, lines 57-66 and Col. 7, lines 59-63: Methods and apparatus are provided for determining selected petrophysical properties of a material, such as capillary pressure curves and/or relative permeability, from information obtained by imaging the material. Therefore, by applying Equation (5) for a preselected saturation at two different points in the core, f and g may be calculated for this saturation. For two-phase flow it is possible to cover the whole saturation range in a single experiment.) (Examiner note: when determining f, O’Meara does not require the separate calculation of a relative permeability ratio of water and a relative permeability ratio of oil.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil such as that of O’Meara. Eyvazzadeh and O’Meara are analogous to the instant application, because all of the references are directed to the same field of endeavor. O’Meara teaches, “During this stage the measurement is most sensitive to the relative permeabilities of the oil and water.” (See Col. 9, lines 52-66). One of ordinary skill would have been motivated to modify Eyvazzadeh, because during water saturation experiments measurements are most sensitive to the relative permeabilities of oil and water, as recognized by O’Meara.
  	O’Meara is silent as to the language of:

drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock.
Nevertheless, Sheng teaches:
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock (See Section 4.2, Pg. 79-81; and Section 4.5, Pg. 90-91. Equation (4.2):  λrj = Krj/μj. Equation (4.4): Mr = λu/λd. Oil flow rate, q0. 
Equation (4.12): 
    PNG
    media_image1.png
    103
    371
    media_image1.png
    Greyscale

Equation (4.13):
    PNG
    media_image2.png
    178
    783
    media_image2.png
    Greyscale

Equation (4.14): 
    PNG
    media_image3.png
    113
    377
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh to determine, using the relative permeability ratio, a flow rate of the oil phase through the rock such as that of Sheng. Eyvazzadeh and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Sheng teaches, in equation (4.14) that Mroc is equal to the relative permeability ratio multiplied by a ratio of the viscosities, multiplied by the 0, using the relative permeability ratio. One of ordinary skill would have been motivated to modify Eyvazzadeh, because substituting a known equation into another known equation would have resulted in the predictable result of determining the oil flow rate.
Sheng is silent as to the language of:
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock.
Nevertheless, Saleri teaches: 
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock (See para[0325] and para[0643]: building a replica of the petroleum reservoir that defines location of petroleum in the reservoir, including at least one of connectivity or disconnectivity of oil within the reservoir, potential flow paths of the petroleum as a result of extracting oil from the reservoir as a result of natural flow rates and/or fluid pressures in the reservoir and/or injection of ancillary fluids in the reservoir; and 4) designing a plan of action that includes production architecture.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock such as that of Saleri. Eyvazzadeh and Saleri are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saleri teaches, “designing and implementing a plan of action to increase production and recovery of petroleum from the reservoir.” (See Abstract). 

Claims 2, 8, 14, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable Eyvazzadeh et al. (U.S. Publication No. 2007/0203681 A1) in view of O’Meara et al. (U.S. Patent No. 4893504 A), Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.), and Saleri et al. (U.S. Publication No. 2011/0168391 A1) as applied to claims 1, 7, 13, 19, and 25 above, and further in view of Banian et al. (U.S. Publication No. 2014/0136116).

Regarding Claim 2. (Original) Eyvazzadeh is silent as to the language of:
The method of claim 1, 
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore; 
measuring a flow rate of the water phase through the section of the wellbore; and 
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase.
Nevertheless, Banian teaches:
determining the relative permeability ratio comprises: 
(See Fig. 5 and para[0074]: From the Production logging data, the oil and water flow rate as well as SBHP and FBHP can be obtained for each segment of the horizontal wellbore.); 
measuring a flow rate of the water phase through the section of the wellbore (See Fig. 5 and para[0074]: From the Production logging data, the oil and water flow rate as well as SBHP and FBHP can be obtained for each segment of the horizontal wellbore.); and 
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See Fig. 5, para[0074], and para[0077]: The reservoir fluid properties i.e. viscosity, formation volume factors etc. are obtained from the PVT analysis of the fluids. Pressure, volume and temperature (PVT parameters)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda by measuring a flow rate of the oil phase through the section of the wellbore;  measuring a flow rate of the water phase through the section of the wellbore; and  determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase such as that of Banian. Ikeda and Banian are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Banian teaches, “Technical advantages of the present disclosure includes a method that allows for accurate formation permeability estimation for horizontal wells, based on multiphase production logs” (See para[0007]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because measuring a flow rate and determining a formation volume factor 

Regarding Claim 8. (Original) Eyvazzadeh is silent as to the language of:
The method of claim 7, 
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore; 
measuring a flow rate of the water phase through the section of the wellbore; and 
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase.
Nevertheless, Banian teaches:
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore (See Fig. 5 and para[0074]: From the Production logging data, the oil and water flow rate as well as SBHP and FBHP can be obtained for each segment of the horizontal wellbore.); 
measuring a flow rate of the water phase through the section of the wellbore (See Fig. 5 and para[0074]: From the Production logging data, the oil and water flow rate as well as SBHP and FBHP can be obtained for each segment of the horizontal wellbore.); and 
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See Fig. 5, para[0074], and para[0077]: The reservoir fluid properties i.e. viscosity, formation volume factors etc. are obtained from the PVT analysis of the fluids. Pressure, volume and temperature (PVT parameters)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda by measuring a flow rate of the oil phase through the section of the wellbore;  measuring a flow rate of the water phase through the section of the wellbore; and  determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase such as that of Banian. Ikeda and Banian are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Banian teaches, “Technical advantages of the present disclosure includes a method that allows for accurate formation permeability estimation for horizontal wells, based on multiphase production logs” (See para[0007]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because measuring a flow rate and determining a formation volume factor and a viscosity from pressure, volume, and temperature would have increased the accuracy of estimating the formation permeability, as recognized by Banian.

Regarding Claim 14. (Original) Eyvazzadeh is silent as to the language of:
The method of claim 13, 
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore; 
measuring a flow rate of the water phase through the section of the wellbore; and 

Nevertheless, Banian teaches:
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore (See Fig. 5 and para[0074]: From the Production logging data, the oil and water flow rate as well as SBHP and FBHP can be obtained for each segment of the horizontal wellbore.); 
measuring a flow rate of the water phase through the section of the wellbore (See Fig. 5 and para[0074]: From the Production logging data, the oil and water flow rate as well as SBHP and FBHP can be obtained for each segment of the horizontal wellbore.); and 
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See Fig. 5, para[0074], and para[0077]: The reservoir fluid properties i.e. viscosity, formation volume factors etc. are obtained from the PVT analysis of the fluids. Pressure, volume and temperature (PVT parameters)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda by measuring a flow rate of the oil phase through the section of the wellbore;  measuring a flow rate of the water phase through the section of the wellbore; and  determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase such as that of Banian. Ikeda and Banian are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Banian (See para[0007]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because measuring a flow rate and determining a formation volume factor and a viscosity from pressure, volume, and temperature would have increased the accuracy of estimating the formation permeability, as recognized by Banian.

Regarding Claim 20. (Original) Eyvazzadeh is silent as to the language of:
The method of claim 19, 
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore; 
measuring a flow rate of the water phase through the section of the wellbore; and 
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase.
Nevertheless, Banian teaches:
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore (See Fig. 5 and para[0074]: From the Production logging data, the oil and water flow rate as well as SBHP and FBHP can be obtained for each segment of the horizontal wellbore.); 
measuring a flow rate of the water phase through the section of the wellbore (See Fig. 5 and para[0074]: From the Production logging data, the oil and water flow rate as well as SBHP and FBHP can be obtained for each segment of the horizontal wellbore.); and 
(See Fig. 5, para[0074], and para[0077]: The reservoir fluid properties i.e. viscosity, formation volume factors etc. are obtained from the PVT analysis of the fluids. Pressure, volume and temperature (PVT parameters)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda by measuring a flow rate of the oil phase through the section of the wellbore;  measuring a flow rate of the water phase through the section of the wellbore; and  determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase such as that of Banian. Ikeda and Banian are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Banian teaches, “Technical advantages of the present disclosure includes a method that allows for accurate formation permeability estimation for horizontal wells, based on multiphase production logs” (See para[0007]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because measuring a flow rate and determining a formation volume factor and a viscosity from pressure, volume, and temperature would have increased the accuracy of estimating the formation permeability, as recognized by Banian.

Regarding Claim 26. (Original) Eyvazzadeh is silent as to the language of:
The method of claim 25, 
determining the relative permeability ratio comprises: 

measuring a flow rate of the water phase through the section of the wellbore; and 
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase.
Nevertheless, Banian teaches:
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore (See Fig. 5 and para[0074]: From the Production logging data, the oil and water flow rate as well as SBHP and FBHP can be obtained for each segment of the horizontal wellbore.); 
measuring a flow rate of the water phase through the section of the wellbore (See Fig. 5 and para[0074]: From the Production logging data, the oil and water flow rate as well as SBHP and FBHP can be obtained for each segment of the horizontal wellbore.); and 
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See Fig. 5, para[0074], and para[0077]: The reservoir fluid properties i.e. viscosity, formation volume factors etc. are obtained from the PVT analysis of the fluids. Pressure, volume and temperature (PVT parameters)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda by measuring a flow rate of the oil phase through the section of the wellbore;  measuring a flow rate of the water phase through the section of the wellbore; and  determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase such as that of Banian. (See para[0007]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because measuring a flow rate and determining a formation volume factor and a viscosity from pressure, volume, and temperature would have increased the accuracy of estimating the formation permeability, as recognized by Banian.

Claims 3-4, 9-10, 15-16, 21-22, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyvazzadeh et al. (U.S. Publication No. 2007/0203681 A1) in view of O’Meara et al. (U.S. Patent No. 4893504 A), Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.), and Saleri et al. (U.S. Publication No. 2011/0168391 A1) as applied to claims 1, 7, 13, 19, and 25 above, and further in view of Gottumukkala et al. (U.S. Publication No. 2016/0305238).

Regarding claim 3. (Previously Presented) Eyvazzadeh is silent as to the language of:
The method of claim 1, 
wherein determining the relative permeability ratio comprises: 
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and 

Nevertheless Gottumukkala teaches:
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore (See Fig. 3 and para[0046]. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.); and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval (See para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval such as that of Gottumukkala. Eyvazzadeh and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Eyvazzadeh, because imposing a drawdown pressure and then measuring a fluid flow rate would help to insure consistency and accuracy of data, as recognized by Gottumukkala.

Regarding claim 4. (Previously Presented) Eyvazzadeh is silent as to the language of:
The method of claim 3, 
wherein the drawdown pressure is a first drawdown pressure, and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval.
Nevertheless Gottumukkala teaches:
wherein the drawdown pressure is a first drawdown pressure (See Fig. 3, Fig. 4, and para[0032]. Initial reservoir pressure.), and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures (See Fig. 3 and para[0019]. Multirate drawdown and pressure buildup transient data.), each greater than the first drawdown pressure (See Fig. 3 and Fig. 4) (Examiner Note: Fig. 3 and Fig. 4 show that measurements can be taken at increasingly higher drawdown pressures), over the pre-determined depth interval through the section of the wellbore (See para[0003]. Net pay thickness.); and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval (See Fig. 2 and para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh wherein the drawdown pressure is a first drawdown pressure, and wherein determining the relative permeability ratio comprises: imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval such as that of Gottumukkala. Eyvazzadeh and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Eyvazzadeh, because imposing a drawdown pressure and then measuring a fluid flow rate would help to insure consistency and accuracy of data, as recognized by Gottumukkala.

Regarding claim 9. (Previously Presented) Eyvazzadeh is silent as to the language of:
The method of claim 7, 
wherein determining the relative permeability ratio comprises: 
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval.

imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore (See Fig. 3 and para[0046]. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.); and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval (See para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval such as that of Gottumukkala. Eyvazzadeh and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Eyvazzadeh, because imposing a drawdown pressure and then measuring a fluid flow rate would help to insure consistency and accuracy of data, as recognized by Gottumukkala.

Regarding claim 10. (Previously Presented) Eyvazzadeh is silent as to the language of:
The method of claim 9, 

imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval.
Nevertheless Gottumukkala teaches:
wherein the drawdown pressure is a first drawdown pressure (See Fig. 3, Fig. 4, and para[0032]. Initial reservoir pressure.), and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures (See Fig. 3 and para[0019]. Multirate drawdown and pressure buildup transient data.), each greater than the first drawdown pressure (See Fig. 3 and Fig. 4) (Examiner Note: Fig. 3 and Fig. 4 show that measurements can be taken at increasingly higher drawdown pressures), over the pre-determined depth interval through the section of the wellbore (See para[0003]. Net pay thickness.); and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval (See Fig. 2 and para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns.).


Regarding claim 15. (Previously Presented) Eyvazzadeh is silent as to the language of:
The medium of claim 13, 
wherein determining the relative permeability ratio comprises: 
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval.
Nevertheless Gottumukkala teaches:
(See Fig. 3 and para[0046]. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.); and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval (See para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval such as that of Gottumukkala. Eyvazzadeh and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Eyvazzadeh, because imposing a drawdown pressure and then measuring a fluid flow rate would help to insure consistency and accuracy of data, as recognized by Gottumukkala.

Regarding claim 16. (Previously Presented) Eyvazzadeh is silent as to the language of:
The medium of claim 15, 

imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval.
Nevertheless Gottumukkala teaches:
wherein the drawdown pressure is a first drawdown pressure (See Fig. 3, Fig. 4, and para[0032]. Initial reservoir pressure.), and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures (See Fig. 3 and para[0019]. Multirate drawdown and pressure buildup transient data.), each greater than the first drawdown pressure (See Fig. 3 and Fig. 4) (Examiner Note: Fig. 3 and Fig. 4 show that measurements can be taken at increasingly higher drawdown pressures), over the pre-determined depth interval through the section of the wellbore (See para[0003]. Net pay thickness.); and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval (See Fig. 2 and para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns.).


Regarding claim 21. (Previously Presented) Eyvazzadeh is silent as to the language of:
The system of claim 19, 
wherein determining the relative permeability ratio comprises: 
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval.
Nevertheless Gottumukkala teaches:
(See Fig. 3 and para[0046]. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.); and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval (See para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval such as that of Gottumukkala. Eyvazzadeh and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Eyvazzadeh, because imposing a drawdown pressure and then measuring a fluid flow rate would help to insure consistency and accuracy of data, as recognized by Gottumukkala.

Regarding claim 22. (Previously Presented) Eyvazzadeh is silent as to the language of:
The system of claim 21, 

imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval.
Nevertheless Gottumukkala teaches:
wherein the drawdown pressure is a first drawdown pressure (See Fig. 3, Fig. 4, and para[0032]. Initial reservoir pressure.), and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures (See Fig. 3 and para[0019]. Multirate drawdown and pressure buildup transient data.), each greater than the first drawdown pressure (See Fig. 3 and Fig. 4) (Examiner Note: Fig. 3 and Fig. 4 show that measurements can be taken at increasingly higher drawdown pressures), over the pre-determined depth interval through the section of the wellbore (See para[0003]. Net pay thickness.); and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval (See Fig. 2 and para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns.).


Regarding claim 27. (Previously Presented) Eyvazzadeh is silent as to the language of:
The wellbore system of claim 25, 
wherein determining the relative permeability ratio comprises: 
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval.
Nevertheless Gottumukkala teaches:
(See Fig. 3 and para[0046]. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.); and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval (See para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval such as that of Gottumukkala. Eyvazzadeh and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Eyvazzadeh, because imposing a drawdown pressure and then measuring a fluid flow rate would help to insure consistency and accuracy of data, as recognized by Gottumukkala.

Regarding claim 28. (Previously Presented) Eyvazzadeh is silent as to the language of:
The wellbore system of claim 27, 

imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval.
Nevertheless Gottumukkala teaches:
wherein the drawdown pressure is a first drawdown pressure (See Fig. 3, Fig. 4, and para[0032]. Initial reservoir pressure.), and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures (See Fig. 3 and para[0019]. Multirate drawdown and pressure buildup transient data.), each greater than the first drawdown pressure (See Fig. 3 and Fig. 4) (Examiner Note: Fig. 3 and Fig. 4 show that measurements can be taken at increasingly higher drawdown pressures), over the pre-determined depth interval through the section of the wellbore (See para[0003]. Net pay thickness.); and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval (See Fig. 2 and para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns.).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyvazzadeh et al. (U.S. Publication No. 2007/0203681 A1) in view of O’Meara et al. (U.S. Patent No. 4893504 A), Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.), and Saleri et al. (U.S. Publication No. 2011/0168391 A1) as applied to claim 1 above, and further in view of Ramkrishnan (U.S. 2017/0292377) and Ahmed (Ahmed, "Reservoir Engineering handbook," Elsevier, 2006, 1372 pages).

Regarding Claim 5. (Currently Amended) Eyvazzadeh is silent as to the language of:
The method of claim 1, 
W) and then determining a total mobility (Mt(sw)) of the liquid phase through the rock in the section using 
    PNG
    media_image4.png
    62
    225
    media_image4.png
    Greyscale
 where R is determined from the slope of a plot defined as the flow rate versus a change in pressure for the corresponding water saturation, h is the flow interval, and k is the average interval permeability.
Nevertheless, Ramakrishnan teaches:
wherein determining the relative permeability ratio comprises determining a water saturation (SW) and then determining a total mobility (Mt(sw)) of the liquid phase through the rock in the section (See Fig. 1, Fig. 3, para[0006], para[0016], and para[0023]: the mobility information is used in conjunction with at least water fraction information in order to provide an estimation of saturation parameters of the formation such as maximum residual oil saturation S.sub.orm, connate water saturation S.sub.wc, and residual water saturation S.sub.wr. λp=λ(Sp(t)), total mobility λ is a fraction of saturation. Equation 13: v = λm / λm(max) = krw*M + kro / ( krw*M + kro )max, normalized total mobility v. At 150, the normalized total mobility v is determined according to equation (13).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh wherein determining the relative permeability ratio comprises determining a total mobility (Mt(sw)) of the liquid phase through the rock in the section such as that of Ramkrishnan. Eyvazzadeh and Ramkrishnan are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. Ramkrishnan teaches, “Using the resistivity determinations as well as v, the error between the (See para[0031]). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of determining a total mobility could be used to interactively correct the saturation parameters, as recognized by Ramkrishnan.
Ramkrishnan is silent as to the language of:
 using 
    PNG
    media_image4.png
    62
    225
    media_image4.png
    Greyscale
 where R is determined from the slope of a plot defined as the flow rate versus a change in pressure for the corresponding water saturation, h is the flow interval, and k is the average interval permeability.
Nevertheless Ahmed teaches:
using 
    PNG
    media_image4.png
    62
    225
    media_image4.png
    Greyscale
 where R is determined from the slope of Fig. 10 plot defined as the flow rate versus a change in pressure for the corresponding water saturation, h is the flow interval, and k is the average interval permeability (See Page 421 and Page 484-486. Equation (6-135). Equations (7-1) – (7-3). Figure 7-2. J = productivity index.).

    PNG
    media_image5.png
    348
    831
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    87
    827
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    306
    840
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    541
    691
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    77
    811
    media_image9.png
    Greyscale

Ahmed teaches, a method of determining a productivity index, J, using the oil flow rate. It would have been within the skill of a person of ordinary skill in the art to determine a productivity index of the total flow rate using equation (6-135).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh and Ramkrishnan using 
    PNG
    media_image4.png
    62
    225
    media_image4.png
    Greyscale
 where R is determined from the slope of Fig. 10 plot defined as the flow rate versus a change in pressure for the corresponding water saturation, h is the flow interval, and k is the average interval permeability such as that of Ahmed. Eyvazzadeh, Ramkrishnan, and Ahmed are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data (See Page 484). One of ordinary skill would have been motivated to modify Eyvazzadeh and Ramkrishnan, because using well known equations for determining a productivity index would have enabled a person of ordinary skill in the art to measure the ability of a well to produce, as recognized by Ahmed.

Claims 6, 12, 24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyvazzadeh et al. (U.S. Publication No. 2007/0203681 A1) in view of O’Meara et al. (U.S. Patent No. 4893504 A), Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.), Saleri et al. (U.S. Publication No. 2011/0168391 A1), and Gottumukkala et al. (U.S. Publication No. 2016/0305238) as applied to claims 4, 10, 22, and 28 above, and further in view of Ikeda et al. (U.S. Publication No. 2011/0054796 A1).

Regarding Claim 6. (Previously Presented) Eyvazzadeh is silent as to the language of:
The method of claim 4, 
further comprising generating a plot of the relative permeability ratio versus water saturation and a second plot of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure.
Sheng teaches:
a second plot of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure (See Page 80, Figure 4.2: water, oil, and total relative motilities.).
(See Page 79, Section 4.1). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of plotting total motility versus water saturation would have helped to make decisions on how to control the mobility in the enhanced oil recovery process, as recognized by Sheng.
Sheng is silent as to the language of:
generating a plot of the relative permeability ratio versus water saturation.
Nevertheless, Ikeda teaches:
generating a plot of the relative permeability ratio versus water saturation (See Fig. 2B, para[0025]-para[0027], para[0031]. One can calculate the graph presented in FIG. 2B that represents the ratio of Kro to Krw as a function of water saturation.   
    PNG
    media_image10.png
    66
    124
    media_image10.png
    Greyscale
,
    PNG
    media_image11.png
    65
    135
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    60
    103
    media_image12.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by generating a plot of the relative permeability ratio versus water saturation such as that of Ikeda. Eyvazzadeh and Ikeda are analogous to the instant application, (See para[0004]). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of generating a plot of the relative permeability ratio versus water saturation would help to make a more accurate prediction of oil displacement by water and therefore of reservoir production, as recognized by Ikeda.

Regarding Claim 12. (Previously Presented) Eyvazzadeh is silent as to the language of:
The method of claim 10, 
further comprising generating a plot of the relative permeability ratio versus water saturation and a second plot of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure.
Sheng teaches:
a second plot of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure (See Page 80, Figure 4.2: water, oil, and total relative motilities.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by a second of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure such as that of Sheng. Eyvazzadeh and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir.  Sheng teaches, “Mobility (See Page 79, Section 4.1). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of plotting total motility versus water saturation would have helped to make decisions on how to control the mobility in the enhanced oil recovery process, as recognized by Sheng.
Sheng is silent as to the language of:
generating a plot of the relative permeability ratio versus water saturation.
Nevertheless, Ikeda teaches:
generating a plot of the relative permeability ratio versus water saturation (See Fig. 2B, para[0025]-para[0027], para[0031]. One can calculate the graph presented in FIG. 2B that represents the ratio of Kro to Krw as a function of water saturation.   
    PNG
    media_image10.png
    66
    124
    media_image10.png
    Greyscale
,
    PNG
    media_image11.png
    65
    135
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    60
    103
    media_image12.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by generating a plot of the relative permeability ratio versus water saturation such as that of Ikeda. Eyvazzadeh and Ikeda are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ikeda teaches, “Knowing the ratio of the relative permeability of formation fluids may allow for more accurate prediction of oil displacement by water and therefore of reservoir production.” (See para[0004]). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of generating a plot of the relative permeability ratio 

Regarding Claim 24. (Previously Presented) Eyvazzadeh is silent as to the language of:
The method of claim 22, 
the operations further comprising generating a plot of the relative permeability ratio versus water saturation and a second plot of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure.
Sheng teaches:
a second plot of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure (See Page 80, Figure 4.2: water, oil, and total relative motilities.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by a second of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure such as that of Sheng. Eyvazzadeh and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir.  Sheng teaches, “Mobility control is one of the most important concepts in any enhanced oil recovery process” (See Page 79, Section 4.1). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of plotting total motility versus water saturation would have helped to make decisions on how to control the mobility in the enhanced oil recovery process, as recognized by Sheng.

generating a plot of the relative permeability ratio versus water saturation.
Nevertheless, Ikeda teaches:
generating a plot of the relative permeability ratio versus water saturation (See Fig. 2B, para[0025]-para[0027], para[0031]. One can calculate the graph presented in FIG. 2B that represents the ratio of Kro to Krw as a function of water saturation.   
    PNG
    media_image10.png
    66
    124
    media_image10.png
    Greyscale
,
    PNG
    media_image11.png
    65
    135
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    60
    103
    media_image12.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by generating a plot of the relative permeability ratio versus water saturation such as that of Ikeda. Eyvazzadeh and Ikeda are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ikeda teaches, “Knowing the ratio of the relative permeability of formation fluids may allow for more accurate prediction of oil displacement by water and therefore of reservoir production.” (See para[0004]). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of generating a plot of the relative permeability ratio versus water saturation would help to make a more accurate prediction of oil displacement by water and therefore of reservoir production, as recognized by Ikeda.

Regarding Claim 30. (Previously Presented) Eyvazzadeh is silent as to the language of:
The method of claim 28, 

Sheng teaches:
a second plot of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure (See Page 80, Figure 4.2: water, oil, and total relative motilities.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by a second of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure such as that of Sheng. Eyvazzadeh and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir.  Sheng teaches, “Mobility control is one of the most important concepts in any enhanced oil recovery process” (See Page 79, Section 4.1). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of plotting total motility versus water saturation would have helped to make decisions on how to control the mobility in the enhanced oil recovery process, as recognized by Sheng.
Sheng is silent as to the language of:
generating a plot of the relative permeability ratio versus water saturation.
Nevertheless, Ikeda teaches:
generating a plot of the relative permeability ratio versus water saturation (See Fig. 2B, para[0025]-para[0027], para[0031]. One can calculate the graph presented in FIG. 2B that represents the ratio of Kro to Krw as a function of water saturation.   
    PNG
    media_image10.png
    66
    124
    media_image10.png
    Greyscale
,
    PNG
    media_image11.png
    65
    135
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    60
    103
    media_image12.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by generating a plot of the relative permeability ratio versus water saturation such as that of Ikeda. Eyvazzadeh and Ikeda are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ikeda teaches, “Knowing the ratio of the relative permeability of formation fluids may allow for more accurate prediction of oil displacement by water and therefore of reservoir production.” (See para[0004]). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of generating a plot of the relative permeability ratio versus water saturation would help to make a more accurate prediction of oil displacement by water and therefore of reservoir production, as recognized by Ikeda.

Claims 11, 17, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyvazzadeh et al. (U.S. Publication No. 2007/0203681 A1) in view of O’Meara et al. (U.S. Patent No. 4893504 A), Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.), and Saleri et al. (U.S. Publication No. 2011/0168391 A1) as applied to claims 7, 13, 19, and 25 above, and further in view of Ramkrishnan (U.S. 2017/0292377).

Regarding claim 11. (Previously Presented) Eyvazzadeh is silent as to the language of:
The method of claim 7, 
wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water.
Nevertheless Ramkrishnan teaches:
wherein determining the relative permeability ratio comprises determining a water saturation (See Fig. 3: 170) and a total mobility (See Fig. 3: 150) of the liquid phase through the rock in the section using the relative permeability of the water (See Fig. 1, Fig.3,  para[0016], and para[0023]. Equation (2): λp=λ(Sp(t)), total mobility λ is a fraction of saturation. Equation 13: v = λm / λm(max) = krw*M + kro / ( krw*M + kro )max, normalized total mobility v. At 150, the normalized total mobility v is determined according to equation (13). kro and krw are the relative permeabilities for the non-wetting (oil) and wetting (water) phases.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water such as that of Ramkrishnan. Eyvazzadeh and Ramkrishnan are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. Ramkrishnan teaches, “Using the resistivity determinations as well as v, the error between the measured values of v, and normalized conductivities, the estimated values corresponding to the parameters chosen is found, and an iterative correction may be conducted in order to determine modified values for (See para[0031]). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of determining a total mobility could be used to interactively correct the saturation parameters, as recognized by Ramkrishnan.

Regarding claim 17. (Previously Presented) Eyvazzadeh is silent as to the language of:
The medium of claim 13, 
wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water.
Nevertheless Ramkrishnan teaches:
wherein determining the relative permeability ratio comprises determining a water saturation (See Fig. 3: 170) and a total mobility (See Fig. 3: 150) of the liquid phase through the rock in the section using the relative permeability of the water (See Fig. 1, Fig.3,  para[0016], and para[0023]. Equation (2): λp=λ(Sp(t)), total mobility λ is a fraction of saturation. Equation 13: v = λm / λm(max) = krw*M + kro / ( krw*M + kro )max, normalized total mobility v. At 150, the normalized total mobility v is determined according to equation (13). kro and krw are the relative permeabilities for the non-wetting (oil) and wetting (water) phases.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water such as that of Ramkrishnan. Eyvazzadeh and (See para[0031]). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of determining a total mobility could be used to interactively correct the saturation parameters, as recognized by Ramkrishnan.

Regarding claim 23. (Previously Presented) Eyvazzadeh is silent as to the language of:
The system of claim 19, 
wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water.
Nevertheless Ramkrishnan teaches:
wherein determining the relative permeability ratio comprises determining a water saturation (See Fig. 3: 170) and a total mobility (See Fig. 3: 150) of the liquid phase through the rock in the section using the relative permeability of the water (See Fig. 1, Fig.3,  para[0016], and para[0023]. Equation (2): λp=λ(Sp(t)), total mobility λ is a fraction of saturation. Equation 13: v = λm / λm(max) = krw*M + kro / ( krw*M + kro )max, normalized total mobility v. At 150, the normalized total mobility v is determined according to equation (13). kro and krw are the relative permeabilities for the non-wetting (oil) and wetting (water) phases.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water such as that of Ramkrishnan. Eyvazzadeh and Ramkrishnan are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. Ramkrishnan teaches, “Using the resistivity determinations as well as v, the error between the measured values of v, and normalized conductivities, the estimated values corresponding to the parameters chosen is found, and an iterative correction may be conducted in order to determine modified values for each of S.orm, S.wc, S.wr, and PSD.” (See para[0031]). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of determining a total mobility could be used to interactively correct the saturation parameters, as recognized by Ramkrishnan.

Regarding claim 29. (Previously Presented) Eyvazzadeh is silent as to the language of:
The wellbore system of claim 25, 
wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water.
Nevertheless Ramkrishnan teaches:
(See Fig. 3: 170) and a total mobility (See Fig. 3: 150) of the liquid phase through the rock in the section using the relative permeability of the water (See Fig. 1, Fig.3,  para[0016], and para[0023]. Equation (2): λp=λ(Sp(t)), total mobility λ is a fraction of saturation. Equation 13: v = λm / λm(max) = krw*M + kro / ( krw*M + kro )max, normalized total mobility v. At 150, the normalized total mobility v is determined according to equation (13). kro and krw are the relative permeabilities for the non-wetting (oil) and wetting (water) phases.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water such as that of Ramkrishnan. Eyvazzadeh and Ramkrishnan are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. Ramkrishnan teaches, “Using the resistivity determinations as well as v, the error between the measured values of v, and normalized conductivities, the estimated values corresponding to the parameters chosen is found, and an iterative correction may be conducted in order to determine modified values for each of S.orm, S.wc, S.wr, and PSD.” (See para[0031]). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of determining a total mobility could be used to interactively correct the saturation parameters, as recognized by Ramkrishnan.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyvazzadeh et al. (U.S. Publication No. 2007/0203681 A1) in view of O’Meara et al. (U.S. Patent No. 4893504 A), Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.), and Saleri et al. (U.S. Publication No. 2011/0168391 A1) as applied to claim 13 above, and further in view of Ikeda et al. (U.S. Publication No. 2011/0054796 A1).

Regarding Claim 18. (Previously Presented) Eyvazzadeh is silent as to the language of: The medium of claim 13, 
the operations further comprising generating a plot of the relative permeability ratio versus water saturation and a total mobility of the water phase for the plurality of drawdown pressures and the first drawdown pressure.
Sheng teaches:
a total mobility of the water phase for the plurality of drawdown pressures and the first drawdown pressure (See Page 80, Figure 4.2: water, oil, and total relative motilities.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by a total mobility of the water phase for the plurality of drawdown pressures and the first drawdown pressure such as that of Sheng. Eyvazzadeh and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir.  Sheng teaches, “Mobility control is one of the most important concepts in any enhanced oil recovery process” (See Page 79, Section 4.1). One of ordinary skill would have been motivated to modify Eyvazzadeh, 
Sheng is silent as to the language of:
generating a plot of the relative permeability ratio versus water saturation.
Nevertheless, Ikeda teaches:
generating a plot of the relative permeability ratio versus water saturation (See Fig. 2B, para[0025]-para[0027], para[0031]. One can calculate the graph presented in FIG. 2B that represents the ratio of Kro to Krw as a function of water saturation.   
    PNG
    media_image10.png
    66
    124
    media_image10.png
    Greyscale
,
    PNG
    media_image11.png
    65
    135
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    60
    103
    media_image12.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eyvazzadeh by generating a plot of the relative permeability ratio versus water saturation such as that of Ikeda. Eyvazzadeh and Ikeda are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ikeda teaches, “Knowing the ratio of the relative permeability of formation fluids may allow for more accurate prediction of oil displacement by water and therefore of reservoir production.” (See para[0004]). One of ordinary skill would have been motivated to modify Eyvazzadeh, because using the known technique of generating a plot of the relative permeability ratio versus water saturation would help to make a more accurate prediction of oil displacement by water and therefore of reservoir production, as recognized by Ikeda.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
Applicant argues that: For at least these reasons, Ikeda, Sheng, Banian, Eyvazzadeh, Gottumukkala, Ramkrishnan, and Ahmed, alone or in combination, do not support the legal conclusion that the independent claims are obvious. Accordingly, the applicant requests that the rejection of the pending claims as unpatentable over Sheng, Banian, Eyvazzadeh, Gottumukkala, Ramkrishnan, and Ahmed be withdrawn.
Applicant’s arguments with respect to claim(s) 1, 7, 13, 19, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863      

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863